Case 1:19-cv-03956-FB-CLP Document 15 Filed 09/04/19 Page 1 of 1 PageID #: 45




Jacob Z. Weinstein, Esq.                                                 Israel D. Weinstein, Esq.*
Direct: 646-450-3484                                                          Direct: 212-810-2143
E-Mail: Jacob@WeinsteinLLP.com                                  E-Mail: Israel@WeinsteinLLP.com
                                                                       *Also Licensed In New Jersey
                                       September 4, 2019

Via ECF
Senior Judge Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, NY 11201
                               Re:    Hikind v. Ocasio-Cortez
                                      19-cv-3956 (FB) (CLP)

Your Honor:

                We represent the Plaintiff, Dov Hikind, in the above-mentioned action. The
parties are currently scheduled to have a pre-motion conference before Your Honor on
September 5, 2019 at 3:00 P.M. We write to inform the Court of recent important developments
relevant to the upcoming conference.

               The Knight First Amendment Institute at Colombia University sent a letter, dated
August 28, 2019, to Defendant and Defendant’s counsel in support of Plaintiff’s position. See
Exhibit A. In direct response to said letter, Defendant responded herself, via Twitter. See Exhibit
B.

               Congresswoman Ocasio-Cortez’s response is in direct contravention to her
Counsel’s letter submitted before this Court, dated August 14, 2019, as well as Defendant’s
Answer. In said Twitter response, Defendant explicitly states she has blocked twenty (20)
accounts for “ongoing harassment”. Moreover, Defendant did not dispute that the @AOC
account is used for official purposes, nor did the Congresswoman dispute any other facts in this
matter. Defendant’s Counsel, in their August 14, 2019 letter to the Court, explicilately stated
that there was no particular reason for the blocking of Plaintiff. See Dkt. 11 at page 3.

                                                            Respectfully submitted,


                                                            _______________________
                                                            Jacob Z. Weinstein

CC: Defendant’s Counsel (via ECF)


                   68-15 Main Street - Second Floor - Flushing, NY 11367
